Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 6/10/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne (US 6,902,667 in IDS) in view of Manz et al. (US 5,904,855 in IDS) and Doolin et al. (US 2013/0021868).
Regarding claim 1, Dunne teaches a fluid treatment system comprising an equalization chamber (15) receiving a waste water; a clarification chamber (23) receiving a partially separated water from the equalization chamber; and a mixing tube (11 19) having an inlet and an outlet, wherein the mixing tube comprises an interior bore between the inlet and the outlet, an injection inlet (12 20) leading from the interior bore to an exterior of the mixing tube, a plurality of fins (14) that extends along the interior bore and located proximate to the inlet (Fig. 2, C5/L48-C8/L24 and claims 9-10).
Dunne fails to teach a sludge detector. Manz teaches a similar apparatus with a mixing tube, a clarifier, and a sludge detector connected to the clarifier in order to sense when solids are evacuated from the clarifier (Fig. 2 and C3/L55-65). Thus, it would have been obvious to provide a sludge detector in order to sense when the clarifier has evacuated solids therefrom in order to further treat or move the solids only when solids are present. 
Dunne fails to teach that the mixing tube also has a spiral that extends along the interior bore and located proximate the outlet. Doolin teaches a mixing tube for a fluid comprising an injection inlet leading from the interior bore to an exterior of the mixing tube, a plurality of fins (58) formed of and extending along a surface of the interior bore proximate the inlet, and a spiral extending along the surface of the interior bore and located proximate the outlet (Figs. 2-3 and 9; [0037]-[0047] and [0068]-[0072]). (Figs. 2-3 and 9; [0037]-[0047] and [0068]-[0072]). The Doolin mixing tube achieves a very homogenous output with effective mixing in a compact size while being highly energy efficient ([0014]). As such, it would have been obvious to provide the Doolin mixing tube as the mixing tube in Dunne as it improves mixing with the different flow patterns in an energy efficient manner. 
Regarding claims 2-3, Fig. 2 of Dunne shows the equalization chamber having a cylindrical top with a conical base, and the conical base having a solids discharge (18).
Regarding claim 4, Dunne teaches a first fluid conduit discharging into the equalization chamber above the conical base (Fig. 2).
Regarding claim 5, Dunne teaches that the mixing tube provides a mixing area located between the equalization chamber and the clarification chamber (claim 10).
Regarding claim 6, it is submitted that the “mazi injector” in Dunne actually refers to a Mazzei venturi injector. However, as it is not immediately clear that the mazi injector  capable of providing high pressure deep injection is a venturi injector. Doolin teaches that the injector can include a venturi based injector for injecting chemicals into the feed stream (Fig. 8 and [0025]). As such, one skilled in the art would have found it obvious to provide a venturi type injection as it is a known injector for injecting chemicals into a feed stream in an efficient manner, and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claim 7, “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). As such, the specific type of fluid treated is considered to be an intended use. Modified Dunne is capable of injection chemicals via the injectors and thus meets the claim limitation. 
Regarding claim 8, Dunne teaches a first stage fluid transfer conduit having internal fighting (claim 9).
Regarding claims 9-12, Dunne teaches a second fluid transfer conduit connecting the top of the equalization chamber to the clarification chamber, the second fluid transfer conduit being longer that the first fluid transfer conduit, and the second fluid transfer conduit extending in a downward spiral around the clarification tank (Fig. 2).
Regarding claim 13, Dunne teaches the clarification chamber comprises a cylindrical top with a conical bottom (Fig. 2).
Regarding claim 24, Doolin shows the outlet and inlet both having a taper (Fig. 2).
Regarding claims 25-26, Dunne teaches that the fins (14) are located before the inlet and Doolin teaches that the spiral is located near the outlet. The exact rearrangement and positioning would have been an obvious matter of rearrangement of parts as Dunne and Doolin teach the respective positions and the apparatus would perform the same even if the injection point is moved closer or farther away from the inlet or spirals (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Regarding claim 27, Dunne shows the mixing portion and the fluid conduits being approximately the same size in the drawings and is wholly silent on the respective diameters involved. It is Examiner’s position that any small change in diameter would amount to an obvious matter of changing size or proportions without any unexpected benefits/results (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 28, Dunne merely shows injection points and does not detail the exact angle of the injectors. Doolin shows the injector being angled towards the inlet (Figs. 2 and 7). As such, it would have been obvious to provide the specific type of injection points in Doolin for the injection angles in Dunne as it is a known workable injection angle used in the art with a reasonable expectation of success in doing so. 

Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doolin et al. (US 2013/0021868).
Regarding claim 14, Doolin teaches a mixing tube comprising an inlet, an outlet, an interior bore between the inlet and outlet, an injection inlet from the interior bore to an exterior of the mixing tube, a plurality of fins (58) formed of and extending along a surface of the interior bore proximate the inlet, and a spiral extending along the surface of the interior bore and located proximate the outlet (Figs. 2-3 and 9; [0037]-[0047] and [0068]-[0072]).
Doolin teaches that the spiral is a separate element and thus not formed of the surface of the interior bore. However, making the vanes/spirals in Doolin integral with the interior bore is merely an obvious matter of engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.). This is consistent with the vanes/fins (58) in Doolin that are formed of and extend from the interior surface of the bore. As such, one skilled in the art would have found it obvious to modify the vanes/spiral in Doolin to be integral with the surface of the interior bore as it is merely an obvious engineering choice and is also a known configuration for vanes/fins according to Doolin. 
Regarding claim 15, Doolin teaches the inlet and/or outlet having a taper (Fig. 2).
Regarding claim 19, Doolin teaches the injection inlet being angled towards the inlet (Figs. 2 and 7). 

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doolin et al. (US 2013/0021868) in view of Dunne (US 6,902,667 in IDS).
Regarding claims 16-17, Doolin teaches the inlet being before the fins and the spiral extending from the outlet to the fins (Figs. 2 and 9). Doolin fails to teach specific locations of the injection inlet, fins, and spirals as claimed. Dunne teaches that an injection inlet for a mixer can be located downstream of the fins/fighting (Fig. 2). The exact rearrangement and positioning would have been an obvious matter of rearrangement of parts as Dunne and Doolin teach the respective positions and the apparatus would perform the same even if the injection point is moved upstream or downstream of the fins as such an arrangement is known in the art (Dunne) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitations. 
Applicant argues that the fluids treated in Doolin are different than what is intended to be treated in the present application and that the design in Doolin would increase the likelihood of plugging. Attorney arguments cannot take the place of evidence (MPEP 716.01(c)). The specification and claims are wholly silent as to how the claimed design reduces plugging. Further, the claimed structure is present or rendered obvious based on Doolin and the effects thereof or the specific fluids treated are not given patentable weight. 
In response to applicant's argument that Doolin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the technical issue pertinent to the particular problem is for the mixing of the fluids via the fins and spiral design. Applicant merely points to the end result of Dunne and Manz while failing to consider that Doolin is applied to the mixing portions of Dunne. The mixing portions of Dunne and the present invention are also designed to provide the same effect as Doolin. As such, Doolin is reasonably pertinent to the particular problem with which the applicant was concerned.
Applicant argues that Doolin fails to teach fins and a spiral assembly. Doolin clearly teaches the inlet having fins/vanes (58) and the outlet portion having the spiral baffles. 
Applicant argues that the change in diameter alters the pressure. It is noted that the claim merely states “a smaller diameter” and does not mention or claim any pressure differential. A smaller diameter of 1 micron would meet the claim limitation and still not substantially affect the pressure. Further, one skilled in the art would also recognize that modifying the diameter in a substantial way would also affect the pressure (see Fig. 8 of Doolin) but as the claims merely state “a smaller diameter” any analysis on a change in pressure is not needed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Dunne teaches fighting/fins (14) prior to the injection inlet (12) and Doolin teaches spirals after the injection inlet (Fig. 2). As such, the combination of Dunne and Doolin teach the argued limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777